Exhibit 10(b)

CANCELLATION AGREEMENT

THIS CANCELLATION AGREEMENT (the “Agreement”), effective as of February 28,
2006, is by and between Wells Fargo & Company, a Delaware corporation (the
“Corporation”), and Richard M. Kovacevich (the “Executive”).

The Corporation and the Executive are parties to a letter agreement, dated
March 18, 1991, as amended effective January 1, 1995 (collectively, the
“Severance Agreement”), which entitles the Executive to receive certain payments
and benefits from the Corporation if his employment is terminated by the
Corporation for a reason other than for cause or if his job duties are
substantially reduced and he resigns within 90 days thereafter. The Executive
requested that the Corporation cancel the Severance Agreement. The parties,
therefore, have mutually agreed to cancel the Severance Agreement effective as
of the date hereof in accordance with the terms of this Agreement. As a result,
as of the date hereof, the only severance payments the Executive will be
entitled to receive are those to which he may be entitled under the
Corporation’s Salary Continuation Pay Plan (the “Plan”). The Plan provides
salary continuation pay to any executive officer or other employee who is
discharged under the circumstances stated in the Plan and who does not have
another separation agreement with the Corporation. The amount of salary
continuation pay under the Plan is based on years of service and job level and
includes payment of base salary and continuation of benefits for specified
monthly periods.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree that effective as of the date hereof the
Severance Agreement is hereby canceled in all respects and shall be of no
further force and effect, all such rights, obligations and liabilities under the
Severance Agreement shall be extinguished, and neither party shall have any
rights, obligations or liabilities to the other whatsoever under the Severance
Agreement. Nothing in this Agreement, however, is intended to, and shall not,
affect or change in any way the Executive’s right to receive salary continuation
pay as provided in the Plan. This Agreement is governed by and construed
according to the laws of the State of Minnesota (without regard to the laws of
conflict of any jurisdiction) as to all matters.

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.

 

/s/ Richard M. Kovacevich

Executive WELLS FARGO & COMPANY By:  

/s/ Avid Modjtabai

  Avid Modjtabai Its:   Executive Vice President, Human Resources